‘726




rotual retiratumtircm the prsotloe               ti barbering.




         Xe do not believe that ft ~8 intended, &en
l barber avtirea EUTlw es p3riod 0r hi8 aJlnuaL11.
oorum, thst the tlm yesalrrstlreznnt period rhaaU not
oaweeno0until the oxplmtion             of the   llaszm p6r:dI
nor 40 ne bollwe       it   was lotmded, uncrarsuoh criroun-
8tsr.oes,that  t&3 ftv* yradrretirsasntpmlod ooulii
have begun aa of the dato af the issmnaa of the atllnu-
al liommo. Ruther, it la cur oplalonthet    t&e mtire-
runt peerlad tmgt?a &ea the barber eotually rctltnr
from ths.proatiasai barbering.
           To ho&d   that   hhie     ilre  year mtitanaat  pork4
a~niae8     oa the date of     the      tenninction of a ourrent
lfoaase periodwould exsblo II.
                             sraan to ~OUTO hia an-
nual licbnu rotin from the pxotlo6 of barbert=
                      an4 hats not onlytho parLad
ime4latelj thof'ddlft*r,
of rlre yasr6 but t&J additionaltkxe that hi6 Llcona@
brra t0 r~a rOn0w    his mtirrrscnt 13 wktch to atall
bimeolfOS   the    3 mlonr of s668l0n 20; on the other
                 21%
hfml, to hold thet t!m five par retlrisent ;erlcd
OCEZiOnC68 On th6 d&t6 Of thb b36NallC60f th6 liC6n36
ro~ld preventthe jmraon irotahavingthe full fin
year0 mtbtm0nt ?~riob OOZtdlDhtQd by the ttstut0
fm such tim aa ti wcruldharcrpraoticsdbarbprkxg ioL-
lcwicg the iomaccs oi hi@ aurrsnt l:asnns snd th6 dat6
of hit rot?reru,ntCxnrlngtko snmal liaenss g6ri0d.




          ATTORNEY GEKERAL OF T~CCAS